SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

835
CA 12-02371
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND PERADOTTO, JJ.


JONATHAN ABBOTT, PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

VITO WILLIAM LUCCHETTI, JR., THE MACREPORT.NET,
INC., MARCELLUS GROUP, LLC, MARCELLUS GROUP
CONSTRUCTION, LLC, JA SPA, LLC, SONO PIZZA &
PASTA FACTORY, INC., CROWN MILL RESTORATION
DEVELOPMENT, LLC AND MACREPORT.NET MEDIA
PUBLISHING, INC., DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


CERIO LAW OFFICES, SYRACUSE (DAVID W. HERKALA OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

KENNY & KENNY, PLLC, SYRACUSE (JUSTIN D. HOWLAND OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal   from an order of the Supreme Court, Onondaga County
(Anthony J.   Paris, J.), entered August 29, 2012. The order, insofar
as appealed   from, denied in part the motion of defendants to dismiss
the amended   complaint and denied the motion of defendants for a stay.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Abbott v Lucchetti ([appeal No. 3] ___ AD3d
___ [Sept. 27, 2013]).




Entered:   September 27, 2013                     Frances E. Cafarell
                                                  Clerk of the Court